                                                                                                                     ,r~... ~J
                                                                                                      ~-·-~·-------·-~·-·




AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                            rril
                                                                                                            r.'.'.''
                                                                                                      ----~----~
                                                                                                                    !   ','If.a.'   ~-.:fu\    F




                                                                                                                APR 2 5 2019
                                     UNITED STATES DISTRICT Cc UR"                                                     --              /
                                                                                                                                           /
                                                                                                                                               ,,-

                                           SOUTHERN DISTRICT OF CALIFORN                       fu UTHERN
                                                                                                   CLERK US DIStRICT COURT
                                                                                                         Df.TR~ "T OF CALIFORNIA
                                                                                                                                 •


             UNITED STATES OF AMERICA                                 JUDGMENT IN A
                                                                                               BY
                                                                                                 ~·    '   ..   ~
                                                                                                                        •                            DEPUTY


                                                                      (For Revocation of Probation or Supervised Release)
                                v.                                    (For Offenses Conunitted On or After November I, 1987)

               JUAN RODRIGUEZ-GARCIA                                    Case Number:        15CR0124-DMS

                                                                     Jeremy Warren C JA
                                                                     Defendant's Attorney
REGISTRATION NO.                29483298
o-
THE DEFENDANT:
[:gj admitted guilt to violation of allegation(s) No.       I and 2 (Judicial Notice taken)

D    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                          ~~~~~~~~~~~~~-




Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation

              I                   Committed a federal, state or local offense
              2                   Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Dan . abraw
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 illAN RODRIGUEZ-GARCIA                                                  Judgment - Page 2 of2
CASE NUMBER:               15CR0124-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHTEEN (18) MONTHS, concurrent to 18CR4756-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to FCI Taft.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at - - - - - - - - A.M.                          on - - - - - - - - - - - - - - - - - -
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - - - - - -
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR0124-DMS
